DETAILED ACTION
This action is a response to the RCE filed 02/24/2021 and the amendments filed 12/29/2020.
Claims 1-5, 7-14, and 16-20 are pending.
Claims 1-5, 7-14, and 16-20 are allowable.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-5, 7-14, and 16-20 are allowed as amended/presented in Amendment (“Response”) filed 12/29/2020, and claims 6 and 15 have been cancelled. The following is an examiner’s statement of reasons for allowance:
Applicant's remarks filed in the Response are compelling and commensurate with both the original disclosure and the claims as amended. The prior art of record neither anticipates nor supports a conclusion of obviousness with respect to the allowable subject matter which is present in independent claims 1, 12, and 19:
Claim 1 discloses:
A method, comprising: attempting, by a scanner, to correlate an image for an item, wherein the image is captured in real time by the scanner during a transaction at a terminal, with an identifier associated with the item, and wherein the scanner captures item codes as item identifiers on transaction items and also captures item images during the transaction, wherein attempting further includes determining that a reference image has changed for the scanner because of a presence of the item detected in the reference image, wherein the reference image before being changed by the presence of the item  comprised a field-of-view for the scanner when there were  not any items present, and wherein the reference image for a current field-of-view of the scanner when changed comprises the item, and wherein attempting further includes inspecting one or more handheld scanner events received from a handheld scanner indicating whether the handheld scanner recorded the identifier for the transaction; determining, by the scanner, whether an alert should be issued for intervention during the transaction when the identifier is not identified from the image in the attempting; and correlating an event raised by the scanner when the alert is issued with a security video stream captured from a camera that captures the security video stream during the transaction, wherein correlating further include correlating the event with the security video stream based on time of day, a transaction identifier for the transaction, and a terminal identifier for the terminal.
Claim 12 discloses:
A method, comprising: monitoring, by a scanner, items passing in a current field-of-view of the scanner during a transaction at a terminal, wherein monitoring further includes determining that a reference image changes because of presences of the items detected in the reference image, wherein the reference image before being changed by the presences of the items comprised a field-of-view for the scanner when there are not any of the items present, and wherein the reference image for the current field-of-view of the scanner when changed comprises the items; determining, by the scanner, that a particular item has left the current field-of-view and lacks an item identifier recorded for the transaction, and wherein the scanner captures item codes as item identifiers on transaction items and also captures item images during the transaction; inspecting, by the scanner, whether the item identifier was otherwise accounted for during the transaction, wherein inspecting further includes inspecting one or more handheld scanner events received from a handheld scanner indicating whether the handheld scanner recorded the item identifier for the transaction; issuing, by the scanner, an alert to intervene during the transaction: when a next item identifier for a next item in the transaction is identified and the item identifier failed to be detected before the next item identifier is recorded for the transaction or when the transaction concludes without the item identifier being detected; and correlating an event raised by the scanner when the alert is issued with a security video stream captured from a camera that captures the security video stream during the transaction, wherein correlating further include correlating the event with the security video stream based on time of day, a transaction identifier for the transaction, and a terminal identifier for the terminal.
Claim 19 discloses:
A terminal, comprising: a scanner comprising a processor and a non-transitory computer-readable storage medium comprising executable instructions for a bypass item detecting manager; the bypass item detecting manager executed by the processor from the non-transitory computer-readable storage medium causing the processor to perform processing comprising : detecting when an item passes in front of a current field-of-view of the scanner without having an item identifier recorded for a transaction at the terminal, wherein detecting further includes detecting the item by determining that a reference image has changed for the scanner because of a presence of the item detected in the reference image, wherein the reference image before being changed by the presence of the item comprised a field-of-view AMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.116Page 6 Application Number: 15/624,326Dkt: 16-1468 Filing Date: June 15, 2017 Title: REAL TIME BYPASS DETECTION IN SCANNER for the scanner when there are not any items present, and wherein the reference image for the current field-of-view of the scanner when changed comprises the item; ensuring that the item identifier was not otherwise accounted for in the transaction by inspecting one or more handheld scanner events received from a handheld scanner indicating whether the handheld scanner recorded the item identifier for the transaction; issuing an alert in real time during the transaction when the item identifier was not otherwise accounted for during the transaction; and correlating an event raised by the scanner when the alert is issued with a security video stream captured from a camera that captures the security video stream during the transaction, wherein correlating further include correlating the event with the security video stream based on time of day, a transaction identifier for the transaction, and a terminal identifier for the terminal, and wherein the scanner captures item codes as item identifiers on transaction items and also captures item images during the transaction.

The examiner notes the cited italicized limitations above in combination with the other limitations found within the independent claims are found to be allowable over the prior art of record. Claims 2-5, 7-11, 13-14, 16-18, and 20 each depend from one of allowable claims 1, 12, and 19, and therefore claims 2-5, 7-11, 13-14, 16-18, and 20 are 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Some additional pertinent pieces of art are referenced on 892.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WHITNEY POFFENBARGER whose telephone number is (469)295-9165.  The examiner can normally be reached on Mon -Thurs 7:30-5:30 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Zeender can be reached on (571) 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/WHITNEY POFFENBARGER/Examiner, Art Unit 3627      



/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627